FILED
                              NOT FOR PUBLICATION                           AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TARLOK SINGH BANSAL, a.k.a.                       No. 08-73540
Tarlochan Singh Bansal, a.k.a. Gurlochan
Singh; et al.,                                    Agency Nos. A075-016-340
                                                              A095-588-018
               Petitioners,                                   A095-588-019
                                                              A095-588-020
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Tarlok Singh Bansal and his family, natives of India or the Philippines and

citizens of India, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for withholding of removal and relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Martinez v. Holder, 557 F.3d
1059, 1060 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Bansal and his wife’s admitted fraud and perjury in connection with prior

applications for asylum, see Singh v. Holder, 638 F.3d 1264, 1272 (9th Cir. 2011)

(“[L]ies and fraudulent documents when they are no longer necessary for the

immediate escape from persecution . . . support an adverse [credibility]

inference.”), and the agency reasonably rejected their explanation, see Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). We reject petitioners’ contention

that the agency improperly based the adverse credibility determination solely on

their prior fraud and perjury. See Shrestha v. Holder, 590 F.3d 1034, 1044 (9th

Cir. 2010) (under the REAL ID Act, an immigration judge may rely on any

relevant factor in assessing the “totality of the circumstances”). In the absence of

credible testimony, petitioners’ withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because petitioners’ CAT claim is based on the same testimony found to be

not credible, and they do not point to any other evidence that shows it is more


                                          2                                    08-73540
likely than not they would be tortured if returned to India or the Philippines, their

CAT claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                            3                                   08-73540